Citation Nr: 1427755	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1991, and from February to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2014 the Board remanded this matter to the agency of original jurisdiction for further development.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to, in part, obtain a specifically-identified VA medical record and to afford the Veteran a VA audio examination.  As will be discussed further below, the Board is satisfied that there has been substantial compliance with these specific remand directives and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have current right ear hearing loss according to VA standards..


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in February 2008.

The duty to assist the Veteran in the development of the claim has also been met.  The Veteran's service treatment records have been associated with the evidentiary record.  Pertinent post service medical records have also been associated with the record.  

The Veteran was afforded a VA audio examination in March 2014 pursuant to the Board's remand.  The VA examination is adequate:  the examination report is shown to have provided adequate medical information and findings to adjudicate the claim.

Factual Background

The Veteran sought service connection for right ear hearing loss in February 2008.  See VA Form 21-526.  He added this began in 2004 and had continued to the present.  

Service treatment records include a December 1982 enlistment examination report showing no hearing loss.  January and December 1988 health records reveal that audiogram testing was accomplished.  The Veteran's hearing was reported on both occasions to be within normal limits.  Right ear hearing loss, as defined in 38 C.F.R. § 3.385, was not found in the course of the January 1991 separation examination.  The Veteran also did not complain of hearing related problems in the course of this examination.  See Report of Medical History.

An October 2007 VA audiology consult report shows that the Veteran reported a change in hearing since returning from Iraq.  A history of in-service, post-service, and recreational noise exposure was provided.  The report noted that audiometry findings did not show hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  Speech recognition scores were reported pursuant to CIDW-22, not Maryland CNC.  Id.  The word recognition scores were noted to be excellent (96%) in the right ear.  

The Board notes that its January 2014 remand requested that the RO obtain the underlying audiogram for the October 2007 report.  While the RO request the record from the appropriate VA medical facility, the response contained the October 2007 consult report (which was already of record) and not the underlying audiometric findings.  Regardless, the Board finds that there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  In this regard, as the October 2007 report provided the necessary audiometric findings in written form (indicating no right ear hearing loss disability as defined by VA regulations), the audiometric findings in graph form are not necessary.  

The report of a VA audio examination, dated in March 2014, and obtained pursuant to the Board's remand, also concludes that audiometric testing revealed the absence of right ear hearing loss as defined by 38 C.F.R. § 3.385.    

Laws and Regulations

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels (dB), and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992). 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  While sensorineural hearing loss can be service-connected on such a basis, in this case such a hearing disorder has not been diagnosed during the prescribed time period.

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence of record shows that the Veteran has not been diagnosed with right ear hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.

The Board notes that should the Veteran's right ear hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current right ear hearing loss disability as defined by regulation, the appeal must be denied at this time.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


